Citation Nr: 0727781	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-36 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1953 to 
January 1959 in the Air Force.  He also served in the Army 
National Guard, but the dates of service are unclear from the 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Augusta, Maine.

The Board observes that the veteran requested a personal 
hearing before the Board.  In December 2005, the veteran was 
notified of his scheduled hearing to be held in January 2006, 
however, the veteran failed to appear.  He has given no 
indication that he desires a rescheduled hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a careful review of the record, the Board finds that 
the matter of entitlement to service connection for bilateral 
hearing loss and tinnitus must be remanded for additional 
development and adjudication.

The veteran was afforded a VA examination in May 2005.  
During this examination, the veteran told the examiner that 
he attributes his hearing loss to "firing an M-16 without 
ear protection in 1992 while serving in the National Guard."  
The Board notes that there are no service medical records or 
personnel records on file pertaining to his period of service 
in the National Guard.  The claims file only contains the Air 
Force medical and personnel records. 
 
Given that the veteran's records from his service in the Army 
National Guard are potentially relevant to the claims on 
appeal, the Board is of the opinion that efforts to obtain 
those records are required. 

In addition, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Here, the Board notes that the veteran was 
afforded notice, but was not provided information regarding 
the evidence needed to establish a disability rating and 
effective date for the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
provide information pertaining to the 
specific unit(s) to which he was assigned 
during his service in the Army National 
Guard.  Using any unit assignment 
information obtained, the RO should 
contact the National Personnel Records 
Center (NPRC) and request that NPRC 
provide verification of all dates of 
service for the veteran (including dates 
of active duty for training and inactive 
duty training), and also search its 
records for any additional service 
medical records for the veteran. 

2.  The RO should also contact the 
National Guard directly and attempt to 
obtain any service medical and personnel 
records for the veteran maintained by 
that organization.

3.  After the above development, the 
veteran should be afforded a VA 
audiological examination, with the 
appropriate examiner, to determine the 
nature and etiology of his claimed 
bilateral hearing loss and tinnitus.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed, 
including but not limited to, a pure tone 
threshold test and a Maryland CNC test.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis pertaining to the veteran's 
claimed disorder(s).  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the bilateral hearing 
loss and  tinnitus, if  present, are 
etiologically related to the veteran's 
period of active service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claim(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

5.  Thereafter, the RO should 
readjudicate the veteran's claim(s).  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
claim(s) for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



